EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by examiner to correct few typo errors:  the amended claim 13 should read as 
Claim 13 (currently amended): A display device comprising: 
a first substrate having a pixel area in which a plurality of pixels are arranged, the plurality of pixels including a plurality of first electrodes and at least one second electrode, and the first substrate including a wiring intersection area outside of the pixel area that extends from [[the]] a second wiring to a connection area, and the wiring intersection area including a plurality of wiring intersections; 
a peripheral circuit provided outside the pixel area; 
a first wiring provided between an outermost edge of the first substrate and the pixel area, the first wiring being directly electrically connected to wirings that are directly electrically connected to either the pixels in the pixel area or to the peripheral circuit; 
[[a]] the second wiring provided between the outermost edge of the first substrate and the peripheral circuit, the outermost edge located at an opposite side of the peripheral circuit from the pixel area; and 
a flexible printed circuit board connected to the connection area adjacent to the wiring intersection area, 
wherein, 
in combination, portions of the first wiring and the second wiring extend along at least three sides of the pixel area, and 
wherein 
the second wiring overlaps the first wiring outside the pixel area in the wiring intersection area which is at least partially situated between the second wiring and the connection area that is connected to the flexible printed circuit board in a plan view.  

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are cancelled.  Claims 13-22 are pending.

In the record, Parent cases 12/003455 filed on 12/26/2007, 14/447243 filed on 07/30/2014, and the Priority JP2006-352377 filed on 12/27/2006.

Allowable Subject Matter
Claims 13-22 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 13 allowed since there is no prior teaches a display device comprising: 
a first substrate having a pixel area in which a plurality of pixels are arranged, the plurality of pixels including a plurality of first electrodes and at least one second electrode, and the first substrate including a wiring intersection area outside of the pixel area that extends from [[the]] a second wiring to a connection area, and the wiring intersection area including a plurality of wiring intersections; 
a peripheral circuit provided outside the pixel area; 
a first wiring provided between an outermost edge of the first substrate and the pixel area, the first wiring being directly electrically connected to wirings that are directly electrically connected to either the pixels in the pixel area or to the peripheral circuit; 
the [[a]] second wiring provided between the outermost edge of the first substrate and the peripheral circuit, the outermost edge located at an opposite side of the peripheral circuit from the pixel area; and 
a flexible printed circuit board connected to the connection area adjacent to the wiring intersection area, 
wherein, 
in combination, portions of the first wiring and the second wiring extend along at least three sides of the pixel area, and 
wherein 
the second wiring overlaps the first wiring outside the pixel area in the wiring intersection area which is at least partially situated between the second wiring and the connection area that is connected to the flexible printed circuit board in a plan view.   

Claims 14-22 are allowed since they depend on the allowed claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871